Citation Nr: 0934143	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  03-23 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating in excess of 40 percent for sacro-
iliac strain.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to October 
1945.

This matter is on appeal from the Reno, Nevada, Department of 
Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before the Board in 
December 2004.  A transcript of the hearing testimony is 
associated with the claims file.

In February 2005, the Board denied the appeal.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In August 2006, the 
Court vacated the Board's February 2005 decision and remanded 
the case for additional reasons and bases.

In the meantime, the Veterans Law Judge who conducted the 
December 2004 hearing retired.  Thereafter, the Veteran was 
offered, but declined, another hearing before Board.

In April 2007 the Board again denied the Veteran's claim.  He 
appealed the April 2007 decision to the Court.  In November 
2007 the Court again vacated the Board's decision and 
remanded for further appellate proceedings.

Finally, in a January 2008 decision, the Board denied the 
Veteran's claim.  He appealed this decision to the Court.  In 
December 2008, the Court vacated the Board's decision and 
remanded the claim to the Board.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

Based on the December 2008 Court Order, the Board finds that 
a remand is necessary before final adjudication of the 
Veteran's claim.

The Veteran has been awarded service connection for sacro-
iliac strain.  He was denied, in August 1976, service 
connection for ankylosing spondylosis of the lumbosacral 
spine.  This denial was confirmed and continued in November 
1976, May 1977, and April 1992 rating decisions.

In compliance with the Court's Order, the Board will remand 
this claim for an examination to determine which symptoms are 
attributable to the Veteran's service-connected sacro-iliac 
strain and which are attributable to his non-service-
connected disorders.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Schedule the Veteran for an examination 
regarding his sacro-iliac strain.  All 
symptoms and manifestations should be 
solicited and noted.  For all symptoms and 
manifestations, the examiner is asked to 
provide an opinion as to whether the 
symptoms are at least as likely as not (at 
least a 50/50 probability) due to the 
sacro-iliac strain.  It is noted that the 
Veteran has been denied service connection 
for ankylosing spondylosis of the 
lumbosacral spine.  Therefore, the 
examiner is asked to attribute all 
symptoms and manifestations to the 
service-connected sacro-iliac strain, the 
non-service-connected ankylosing 
spondylosis of the lumbosacral spine, or 
any other disorder.  The examiner is asked 
to provide a rationale for all conclusions 
reached.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



